DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 08/19/22

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1, 2, 4-6, 10-17, and 21 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Yagi et al. (WO 2007/063986 A1) as set forth in the Non-Final Rejection filed 06/07/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 18 and 19 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Yagi et al. (WO 2007/063986 A1) and Hofmann et al. (US 2009/0309492 A1) as set forth in the Non-Final Rejection filed 06/07/22 is overcome by the Applicant’s amendments.

5.	The rejection of Claim 20 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Yagi et al. (WO 2007/063986 A1) and Kim et al. 2 (US 2007/0273273 A1) as set forth in the Non-Final Rejection filed 06/07/22 is overcome by the Applicant’s amendments.

6.	The rejection of Claims 1-6, 10-17, and 22 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Mujica-Fernaud et al. (WO 2013/182263 A1) as set forth in the Non-Final Rejection filed 06/07/22 is herein amended due to the Applicant’s amendments.

7.	The rejection of Claims 18 and 19 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Mujica-Fernaud et al. (WO 2013/182263 A1) and Hofmann et al. (US 2009/0309492 A1) as set forth in the Non-Final Rejection filed 06/07/22 is NOT overcome by the Applicant’s amendments.

8.	The rejection of Claim 20 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Mujica-Fernaud et al. (WO 2013/182263 A1) and Kim et al. 2 (US 2007/0273273 A1) as set forth in the Non-Final Rejection filed 06/07/22 is NOT overcome by the Applicant’s amendments.

Examiner’s Note
9.	The Office has relied upon national phase publication US 2016/0351825 A1 as the English equivalent of PCT publication WO 2015/093812 A1 (herein referred to as “Kim et al.”). 

10.	The Office has relied upon national phase publication US 2015/0155491 A1 as the English equivalent of WIPO publication WO 2013/182263 A1 (herein referred to as “Mujica-Fernaud et al.”).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Baek et al. (KR 10-2011-0117549).
	Kim et al. discloses an organic electroluminescent (EL) device (light-emitting device) comprising the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, light-emitting auxiliary layer, light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode ([0075], [0078]).  Kawamura et al. discloses the following compound as material comprising the auxiliary layer and/or the electron-transporting layer ([0008], [0079]):

    PNG
    media_image1.png
    226
    309
    media_image1.png
    Greyscale

(Compound A-5, page 25) (second compound) such that X21 = N-[(L21)a21-(R21)b21] (with a21 = 0, b21 = 1, and R21 = substituted C3 heteroaryl group (phenyl-substituted triazine)), X22 = N-[(L22)a22-(R22)b22] (with a22 = 0, b22 = 1, and R22 = unsubstituted C6 aryl group (phenyl)), and c31-33 = 0 of Formula 2 as defined by the Applicant; R21 = Formula 6-8 as defined by the Applicant (with e2 = 2 and Z31 = phenyl) and R22 = Formula 5-1 as defined by the Applicant (with e5 = 1 and Z31 = hydrogen). Kim et al. discloses the use of a phosphorescent dopant material for the light-emitting layer ([0026]), which includes iridium-based complexes ([0005], [0849]).  Kim et al. discloses a cathode comprising a bilayer of LiF/Al (wherein the LiF layer is electron-injecting) ([0083]).  However, Kim et al. does not explicitly disclose a first compound as defined by the Applicant.
	Baek et al. discloses the following compound:	

    PNG
    media_image2.png
    182
    171
    media_image2.png
    Greyscale

(page 15) such that such that a11-14 = 0, n1 = 1, b11-14 = 1, a16 = 1, b16 = 0, R11-14 = dibenzothiophenyl, n2 = 1, a15 = 0, b15 = 1, R15 = substituted C12 heteroaryl (biphenyl-substituted carbazolyl), and ring A1 = Applicant’s Formula 3-2 (with d4 = 0) of Applicant’s Formula 1B.  Baek et al. discloses its inventive compounds as materials comprising the hole-injecting and/or hole-transporting layer of an organic EL device; the utilization results in improved luminous efficiency, stability, and lifetime ([0005]).  It would have been obvious to incorporate the above compound B-6 as disclosed by Baek et al. (above) to the hole-transporting layer of the organic EL device of Kim et al. (as the first compound).  The motivation is provided by the disclosure of Baek et al., which teaches that its inventive compounds as material comprising the hole-transporting layer which, when utilized, results in improved luminous efficiency, stability, and lifetime.

14.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Baek et al. (KR 10-2011-0117549) as applied above and in further view of Hofmann et al. (US 2009/0309492 A1).
	Kim et al. in view of Baek et al. discloses the organic light-emitting device of Claim 1 as shown above.  However, they do not explicitly disclose a p-dopant in the hole-transporting region.
	Hofmann et al. disclose the use of F4-TCNQ as dopant agent into the hole-injecting and hole-injecting layers of an organic electroluminescent (EL) device; the doping improves the electrical conductivity of the layers ([0083]).  It would have been obvious to further dope the hole-injecting and/or hole-transporting layers of the organic EL device of Kim et al. in view of Baek et al.  The motivation is provided by the disclosure of Hofmann et al., which teaches that such doping by p-dopants such as (cyano group-containing) F4-TCNQ results in improved electrical conductivity of the layers.

15.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Baek et al. (KR 10-2011-0117549) as applied above and in further view of Kim et al. 2 (US 2007/0273273 A1).
	Kim et al. in view of Baek et al. discloses the organic light-emitting device of Claim 1 as shown above.  Kim et al. discloses that the light-emitting layer emits in the red (for example) ([0029]).  However, they do not explicitly disclose the emission layer structure as recited by the Applicant.
	Kim et al. 2 discloses the production of white light from organic electroluminescent (EL) device via the presence of a plurality of light-emitting layers; a three-wavelength type is mentioned wherein there exists a red, green, and blue (stacked) light-emitting layers ([0009]).  It would have been obvious to utilize the method of Kim et al. 2 by further incorporating additional light-emitting layers (such as green and blue) in a stacked fashion to the organic EL device of Kim et al. in view of Baek et al.  The motivation is provided by the disclosure of Kim et al. 2, which teaches that such three-wavelength types exists to allow the emission of white light for commercial display purposes.

16.	Claims 1-6, 10-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Mujica-Fernaud et al. (WO 2013/182263 A1).
Kim et al. discloses an organic electroluminescent (EL) device (light-emitting device) comprising the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, light-emitting auxiliary layer, light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode ([0075], [0078]).  Kawamura et al. discloses the following compound as material comprising the auxiliary layer and/or the electron-transporting layer ([0008], [0079]):

    PNG
    media_image1.png
    226
    309
    media_image1.png
    Greyscale

(Compound A-5, page 25) (second compound) such that X21 = N-[(L21)a21-(R21)b21] (with a21 = 0, b21 = 1, and R21 = substituted C3 heteroaryl group (phenyl-substituted triazine)), X22 = N-[(L22)a22-(R22)b22] (with a22 = 0, b22 = 1, and R22 = unsubstituted C6 aryl group (phenyl)), and c31-33 = 0 of Formula 2 as recited by the Applicant; R21 = Formula 6-8 as recited by the Applicant (with e2 = 2 and Z31 = phenyl) and R22 = Formula 5-1 as recited by the Applicant (with e5 = 1 and Z31 = hydrogen). Kim et al. discloses the use of a phosphorescent dopant material for the light-emitting layer ([0026]), which includes iridium-based complexes ([0005], [0849]).  Kim et al. discloses a cathode comprising a bilayer of LiF/Al (wherein the LiF layer is electron-injecting) ([0083]).  However, Kim et al. does not explicitly disclose a first compound as defined by the Applicant.
	Mujica-Fernaud et al. discloses the following compound:

    PNG
    media_image3.png
    266
    193
    media_image3.png
    Greyscale

(page 36) such that a1-3 = 0, b1-3 = 1, R1-2 = Applicant’s Formula 5-1 (with e5 = 1 and Z31 = phenyl), and R3 = Applicant’s Formula 5-13 (with e3 = 0, Y31 = O, e4 = 1, and Z32 = phenanthrenyl) of Applicant’s Formula 1A.  Mujica-Fernaud et al. discloses its inventive compounds as “high suitable” materials comprising the hole-injecting and/or hole-transporting layer of an organic EL device; their utilization results in good efficiency and long lifetime ([0014]-[0016]).  It would have been obvious to incorporate the above compound a disclosed by Mujica-Fernaud et al. to the hole-transporting layer of the organic EL device of Kim et al. (as the first compound).  The motivation is provided by the disclosure of Mujica-Fernaud et al. which teaches its inventive compounds as highly useful for such purposes, the utilization of which results in good efficiency and long lifetime of the device.

17.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Mujica-Fernaud et al. (WO 2013/182263 A1) as applied above and in further view of Hofmann et al. (US 2009/0309492 A1).
	Kim et al. in view of Mujica-Fernaud et al. discloses the organic light-emitting device of Claim 1 as shown above.  However, they do not explicitly disclose a p-dopant in the hole-transporting region.
	Hofmann et al. disclose the use of F4-TCNQ as dopant agent into the hole-injecting and hole-injecting layers of an organic electroluminescent (EL) device; the doping improves the electrical conductivity of the layers ([0083]).  It would have been obvious to further dope the hole-injecting and/or hole-transporting layers of the organic EL device of Kim et al. in view of Mujica-Fernaud et al.  The motivation is provided by the disclosure of Hofmann et al., which teaches that such doping by p-dopants such as (cyano group-containing) F4-TCNQ results in improved electrical conductivity of the layers.

18.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/093812 A1) in view of Mujica-Fernaud et al. (WO 2013/182263 A1) as applied above and in further view of Kim et al. 2 (US 2007/0273273 A1).
	Kim et al. in view of Mujica-Fernaud et al. discloses the organic light-emitting device of Claim 1 as shown above.  Kim et al. discloses that the light-emitting layer emits in the red (for example) ([0029]).  However, they do not explicitly disclose the emission layer structure as recited by the Applicant.
	Kim et al. 2 discloses the production of white light from organic electroluminescent (EL) device via the presence of a plurality of light-emitting layers; a three-wavelength type is mentioned wherein there exists a red, green, and blue (stacked) light-emitting layers ([0009]).  It would have been obvious to utilize the method of Kim et al. 2 by further incorporating additional light-emitting layers (such as green and blue) in a stacked fashion to the organic EL device of Kim et al. in view of Mujica-Fernaud et al.  The motivation is provided by the disclosure of Kim et al. 2, which teaches that such three-wavelength types exists to allow the emission of white light for commercial display purposes.

Response to Arguments
19.	Applicant’s arguments on pages 74-77 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786